 

x
Case 3:15-cr-00038-RCJ-WGC Document 67 Filed O7s27/#LEDPage 1 of 1___ REGEIVED

 

 

 

 

~ 3 ENTERED ____ SERVED ON
COUNSELIPARTIES OF RECORD
4
JUL 27 2021
UNITED STATES DISTRICT COURT i
a ttinatencenemrenimmnsl
DISTRICT OF NEVADA CLERK US DISTRICT COURT
DISTRICT OF NEVADA
eee BY: EPUTY’
UNITED STATES OF AMERICA, Case No, 3:15-CR-00038-RCJ-WGC
Plaintiff,
WAIVER OF RIGHT TO APPEAR IN
Vv. PERSON AT CRIMINAL PROCEEDING
LEE OROZCO,
Defendant.

 

 

L understand that | have a right to appear in person in court at the Initial Appearance in
this case scheduled for July 26, 2021. I have been advised of the nature of this proceeding and
my right to appear in person at this proceeding. I have been informed that I may appear by video
teleconference, or telephone conference if video conference is not reasonably available, in light
of the spread of COVID-19 in the District of Nevada in order to protect my health and safety,
as well as those of the attorneys, the court and court staff.

Understanding my right to appear in person at this proceeding, | knowinely and
voluntarily waive my right to appear at this proceeding in person, and I consent to appear by
video teleconference, or telephone conference if video conference is not reasonably available.

| consulted with my attorney prior to deciding to waive my right to appear in person at this

 

proceeding.

ésfLee Orazco 7/26/2021

Defendant’s Signature (date)

ésfRate Berry T26/2021 __ Hf. 227 ZOC/

   

Signature of Defendant's Attorney (date) s Signature (date)

Kate Berry CARLA BALDWIN , Us ws

 

 

Printed Name of Defendant’s Attorney Judge’s Printed Name and Title

 

 
